826 So. 2d 1014 (2001)
Nelson L. CARMONA, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION and Henry Lee Co., Appellees.
No. 3D00-2181.
District Court of Appeal of Florida, Third District.
March 7, 2001.
Nelson L. Carmona, In Proper Person.
*1015 John D. Maher (Tallahassee), for appellee, Florida Unemployment Appeals Commission.
Before SCHWARTZ, C.J., and GODERICH and FLETCHER, JJ.
PER CURIAM.
Because the actions which gave rise to the appellant's firing did not approach the misconduct required to disqualify him, the order below denying unemployment compensation benefits is reversed with directions to afford the appellant the entire amount of benefits claimed.